PER CURIAM.
We grant the petition for writ of prohibition and quash the order dated January 30, 1986, which order stayed execution and sale pursuant to a final judgment of foreclosure, and which order further provided for a rehearing on the issue of attorney’s fees. We do this because the trial court lacked jurisdiction to enter the order. Shelby Mutual Ins. v. Pearson, 236 So.2d 1 (Fla.1970); St. Cloud Utilities v. Moore, 410 So.2d 973 (Fla. 5th DCA 1982); and Town of Palm Beach v. State ex rel. Steinhardt, 321 So.2d 567 (Fla. 4th DCA 1975).
Granted.
HERSEY, C.J., and WALDEN and GUNTHER, JJ., concur.